Citation Nr: 1111065	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-32 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar strain with degenerative joint disease.  

2.  Entitlement to a compensable rating for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to June 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran increased ratings for his service-connected sarcoidosis and a lumbar strain.  The Veteran initiated and perfected appeals of these determinations.  

In July 2010, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A transcript of that hearing has been added to the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected sarcoidosis and a lumbar strain.  Considering first his sarcoidosis, the Board notes that on a VA pulmonary examination in December 2008, the Veteran was noted to have a "severe obstructive ventilatory impairment"; however, he was also noted to have chronic obstructive pulmonary disease, characterized as severe.  This chronic obstructive pulmonary disease is not service-connected.  In establishing service-connected evaluations, VA may not consider manifestations resulting from nonservice-connected disease or injury.  See 38 C.F.R. § 4.14.  The Board is, however, also precluded from differentiating between symptomatology attributed to a non-service-connected disability and that which is attributed to a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The VA examiner stated in December 2008 that the "majority of [the Veteran's] symptoms are from his chronic obstructive pulmonary disease",  and that at most, the Veteran has mild dyspnea secondary to his sarcoidosis.  The diagnoses indicate that the Veteran's COPD results in obstructive impairment and the sarcoidosis results in restrictive impairment.  This is consistent with VA's Rating Schedule, which lists COPD under general diseases of the trachea and bronchi and sarcoidosis under restrictive lung diseases.  Although VA's Rating Schedule does not list the results of pulmonary function tests (PFTs) as the primary method for evaluating sarcoidosis, see Diagnostic Code 6846, it does allow an alternate method for evaluating sarcoidosis based on PFT results.  

The Board appreciates the opinion by the VA examiners that the majority of the respiratory impairment shown on the PFTs is due to the nonservice-connected COPD.  That statement leaves open the question, however, of how much of the impairment is due to the sarcoidosis, since the Rating Schedule contemplates an evaluation could be based on the PFTs.  Therefore, remand is required for a more specific determination as to the Veteran's current level of impairment resulting from his sarcoidosis.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Next, the Veteran was also afforded VA orthopedic evaluation of his service-connected low back disability in December 2008.  He testified in July 2010, however, that the range of motion findings reflected within that examination report are not a true indicator of his functional impairment, as he is not able to obtain such range of motion on a consistent basis, and his disability has worsened since that time.  In light of the Veteran's testimony, the Board finds another VA orthopedic examination is warranted.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA medical facility in Tampa for treatment from July 2010 to the present.

2.  After obtaining the above-referenced VA treatment records, to the extent available, schedule the Veteran for a VA pulmonary examination to determine the current nature, extent and severity of his service-connected sarcoidosis.  The claims folder should be made available to the examiner in conjunction with the examination.  All indicated studies, including pulmonary function tests, if clinically appropriate, must be performed.  The examiner should specifically address the following:  

a)  Identify any corticosteroid, if any, that has been prescribed to treat the Veteran's sarcoidosis; indicating whether any such use is chronic low dose (maintenance)/intermittent or systemic high dose (therapeutic); 

b)  Address whether the Veteran's sarcoidosis has caused: cor pulmonale; cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and/or weight loss despite treatment.  

The examiner must also provide an opinion indicating which portion of the pulmonary impairment shown on PFTs is likely the result of his sarcoidosis, as opposed to his chronic obstructive pulmonary disease or factor(s).  If possible, the examiner should express the results of the Veteran's pulmonary function testing in light of his sarcoidosis alone, outside of any nonservice-connected pulmonary disability.  If the examiner cannot do so, he/she must so state for the record.  The rationale for all opinions expressed must be provided for the record.  

3.  After obtaining the above-referenced VA treatment records, to the extent available, schedule the Veteran for a VA orthopedic examination to determine the current degree of impairment resulting from his service-connected lumbar strain with degenerative disc disease.  The claims file must be made available to and reviewed by the examiner in conjunction with the examinations.  

All indicated studies, including range of motion studies in degrees and neurological evaluation, if clinically appropriate, must be performed.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  The examiner must identify any objective evidence of pain or functional loss due to pain.  The rationale for all opinions expressed must provided for the record.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

